 




EXHIBIT 10.02

UNSECURED PROMISSORY NOTE

$1,000,000.00

July 27, 2018

FOR VALUE RECEIVED, SOCIAL REALITY, INC., a Delaware corporation (the
“Borrower”) hereby unconditionally promises to pay to the order of HALYARD MD,
LLC, a Delaware limited liability company  (the “Lender”), in lawful money of
the United States of America, in immediately available funds, the principal
amount of $1,000,000.00 (ONE MILLION DOLLARS) (the “Loan”) as set forth herein,
together with interest and fees on the outstanding amount thereof, from the date
hereof until such principal amount is paid in full, at the rate or rates
determined in accordance with, and payable at the times set forth in, Section
2.1 below.

1.

DEFINITIONS

Capitalized terms not defined herein shall have the definition ascribed to it in
the Purchase Agreement, as defined below. As used in this unsecured promissory
note (this “Note”), the following terms shall have the following meanings:

“Affiliate” as to any Person, means any other Person that, directly or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under direct or indirect common control with, such Person.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or Persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether through ownership of voting securities, by
contract or otherwise.

“Asset Sale” means any sale, transfer or other disposition (including any sale
and leaseback of assets and any mortgage or lease of real property) to any
Person of, any asset or assets of the Loan Parties.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Closing” shall have the meaning set forth in the Purchase Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, if
applicable, and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default Rate” means, at any time, a rate of interest equal to the Interest Rate
in effect at such time, plus 5.00% per annum.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).





1




--------------------------------------------------------------------------------

 




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Fast Pay Financing” means that certain Financing and Security Agreement, dated
as of September 14, 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time) by and between the Borrower and Fast Pay
Partners LLC, a Delaware limited liability company.

“Governmental Authority” means any United States federal, state or local or any
foreign government, governmental, regulatory or administrative authority, agency
or commission or any court, tribunal or judicial or arbitral body.

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.1.

“Guarantors” means each Subsidiary of the Borrower now existing or hereafter
formed or acquired.

“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services, (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all capital lease obligations and
all synthetic lease obligations of such Person (excluding, for the avoidance of
doubt, lease payments under operating leases), (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all guarantees of such Person in respect of obligations of the kind referred
to in clauses (a) through (f) above and (h) all obligations (excluding prepaid
interest thereon) of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation. For the
avoidance of doubt, trade payables incurred in the ordinary course of business
are not considered an Indebtedness.

“Interest Rate” means a rate per annum equal to 15.00%, subject to adjustment
pursuant to Section 2.4(a) of this Note.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs Indebtedness of the type referred to in clause (g) of the definition of
“Indebtedness” in respect of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.

“Liens” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), security interest,
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the Uniform Commercial Code or any





2




--------------------------------------------------------------------------------

 




other similar recording or notice statute, and any lease having substantially
the same effect as any of the foregoing).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Maturity Date” means the earliest of (x) May 31, 2020, (y) the date the
Purchase Agreement is terminated in accordance with its terms, subject to
extension as set forth in Section 2.4 and (z) the consummation of the Closing.

“Person” means any natural person, corporation, partnership, limited liability
company, trust, joint venture, association, unincorporated organization or
Governmental Authority.

“Purchase Agreement” means that certain Asset Purchase Agreement to be entered
into by the Borrower and the Lender in the form attached hereto as Exhibit A.

 “Restricted Payment” means (a) any direct or indirect distribution, dividend or
other payment of cash or property with respect to any Equity Interests of the
Borrower, (b) any direct or indirect payment of cash or property on account of
the redemption, retirement, purchase, acquisition, termination or cancellation
of any such Equity Interests of the Borrower or any warrant, option or other
right to acquire any such Equity Interests in the Borrower and (c) (i) any
payment of any management (other than salaries paid to employees in the ordinary
course of business), consulting, monitoring, advisory or similar fees to any
Affiliate of the Loan Parties and (ii) any payment of expenses or other charges
(other than expenses and charges to employees in the ordinary course of
business) in connection with the performance of management, consulting,
monitoring, advisory or other services to any Affiliate of the Loan Parties, in
each case, paid by the Loan Parties.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Secured Debentures” means the 12.5% senior secured convertible debentures
issued by the Borrower pursuant to (a) that certain Securities Purchase
Agreement dated as of April 20, 2017 and (b) that certain Securities Purchase
Agreement dated as of October 26, 2017, collectively, in an aggregate principal
amount equal to $10,180,158.

“SEC Documents” has the meaning ascribed to such term in Section 4.7(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Subordination Agreement” means the Subordination Agreement dated as of July
[*], 2018 between Lender and the holders of the Secured Debentures.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (b) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interests thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a





3




--------------------------------------------------------------------------------

 




Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

2.

PAYMENTS

2.1

Principal and Interest; Overdue Amounts.  The outstanding principal amount of
the Loan made to the Borrower and evidenced by this Note, together with interest
thereon as hereinafter provided, shall be due and payable by the Borrower on the
Maturity Date.  Interest on the principal amount hereof will accrue at the
Interest Rate, shall be payable in kind and shall be capitalized and added to
the principal balance of the obligations hereunder on the last day of each
calendar month commencing after the date hereof; provided, that (x) if the
Closing occurs on or prior to September 10, 2018, then no interest shall have
accrued or be due or payable under this Note and (y) if the Closing does not
occur on or prior to September 10, 2018, for any reason, then interest on this
Note shall have accrued beginning on the date on which this Note is executed.
 Interest will be calculated on the basis of a year of 365/366 days, and charged
for the actual number of days elapsed, provided, however, that any amounts owing
under this Note and not paid when due shall bear interest for each day from the
due date thereof until paid in full at a rate per annum equal to the Default
Rate.




2.2

Default Rate.  Upon the occurrence of an Event of Default, the then outstanding
and unpaid principal balance of this Note shall automatically, and without
requiring notice from the Lender, accrue interest at the Default Rate.

2.3

Manner of Payment.  Principal, interest, and all other amounts due under this
Note will be payable in U.S. dollars to the Lender to such account or at such
address as designated from time to time by the Lender in writing to the
Borrower.  If any payment of principal or interest on this Note is due on a day
that is not a Business Day, such payment will be due on the next succeeding
Business Day, and such extension of time will be taken into account in
calculating the amount of interest payable under this Note.  All amounts due
under this Note shall be payable without setoff, counterclaim or any other
defense or deduction whatsoever.

2.4

Extension.  

(a) If (x) all of the conditions to Closing contained in Sections 7.01 and 7.02
of the Purchase Agreement have been satisfied (except for the condition in
Section 7.02(h) of the Purchase Agreement and those conditions that by their
terms are to be satisfied at Closing) and the Buyer elects not to consummate the
Closing, the Seller terminates the Purchase Agreement in accordance with its
terms (other than a termination pursuant to Section 9.01(f) of the Purchase
Agreement) and for so long as no Event of Default exists or (y) an Affiliate of
the Lender fails to execute and deliver to Borrower the Purchase Agreement on or
before July 29, 2018, then the Seller may elect to extend the Maturity Date to
May 31, 2020 by delivering to the Lender written notice of such election. In the
event of such election, the Interest Rate shall automatically be adjusted to 3%
per annum.    

(b)  If (x) the Purchase Agreement is terminated (other than as described in
Section 2.4(a) of this Note or pursuant to Section 9.01(f) of the Purchase
Agreement) and for so long as no Event of Default exists or (y) the Borrower
fails to execute and deliver to an Affiliate of Lender the Purchase Agreement on
or before July 29, 2018, then the Seller may elect to extend the Maturity Date
to May 31, 2020 upon (i) delivering to the Lender written notice of such
election, (ii) payment to the Lender of a non-refundable monthly fee of 3.00% of
the outstanding principal amount of this Note payable in kind and capitalized





4




--------------------------------------------------------------------------------

 




and added to the principal balance of the obligations hereunder on the last day
of each calendar month until all obligations hereunder are satisfied in full and
(iii) execution and delivery by the Loan Parties of documentation granting the
Lender an “all assets” lien, subordinate to the liens granted under the Fast Pay
Financing and Secured Debentures, and otherwise consistent with the terms and
documentation evidencing the liens granted under the Fast Pay Financing and
Secured Debentures; provided, however, that Seller may not exercise the right to
extend the Maturity Date hereunder unless the holders of the Secured Debentures
shall also receive the monthly fee set forth in clause (ii) herein, based on the
outstanding principal amount of the Secured Debentures payable in kind and
capitalized and added to the principal balance of the obligations under the
Secured Debentures on the last calendar month and payable to the holders of the
Secured Debentures, pro rata, based on the principal amount of the Secured
Debentures held by the holders thereof.

3.

GUARANTY

3.1

Guaranty.  Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety, to the Lender and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of (i)
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code and (ii) any other Debtor Relief Laws)
on the Loan made by the Lender to the Borrower, and all other obligations from
time to time owing to the Lender by any Loan Party under this Note (such
obligations being herein collectively called the “Guaranteed Obligations”).
 Without limiting the generality of the foregoing, the Guaranteed Obligations
shall include any such indebtedness, obligations, and liabilities, or portion
thereof, which may be or hereafter become unenforceable or compromised or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against the Borrower under any Debtor Relief Laws.  The Guarantors hereby
jointly and severally agree that if the Borrower or other Guarantor(s) shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

3.2

Obligations Unconditional.  The obligations of the Guarantors under Section 3.01
shall constitute a guarantee of payment (and not merely collection) and to the
fullest extent permitted by applicable law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of the
Borrower under this Note or any other agreement or instrument referred to
herein, or any substitution, release or exchange of any other guarantee of any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full).  Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described below:

3.2.1

at any time or from time to time, without notice to the Guarantors, to the
extent permitted by law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

3.2.2

any of the acts mentioned in any of the provisions of this the Notes or any
other agreement or instrument referred to herein or therein shall be done or
omitted; or





5




--------------------------------------------------------------------------------

 




3.2.3

the maturity of any of the Guaranteed Obligations shall be accelerated, or any
of the Guaranteed Obligations shall be amended in any respect, or any right
under this Note or any other agreement or instrument referred to herein or
therein shall be amended or waived in any respect or any other guarantee of any
of the Guaranteed Obligations.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by law, all notices whatsoever, and any
requirement that the Lender exhaust any right, power or remedy or proceed
against the Borrower under this Notes or any other agreement or instrument
referred to herein, or against any other person under any other guarantee of any
of the Guaranteed Obligations.  As provided below, this Guaranty shall be
governed by, and construed in accordance with, the laws of the State of New
York.

The Guarantors waive, to the extent permitted by law, any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Lender upon
this guaranty or acceptance of this guaranty, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this guaranty, and all dealings between the
Borrower and the Lender shall likewise be conclusively presumed to have been had
or consummated in reliance upon this guaranty.  This guaranty shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Lender, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Lender or any other person at any time of any right or
remedy against the Borrower or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or guarantee
therefor or right of offset with respect thereto.  This guaranty shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lender, and its successors and assigns,
notwithstanding that from time to time during the term of this Note there may be
no Guaranteed Obligations outstanding.

3.3

Reinstatement.  The obligations of the Guarantors under this Section 3 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Borrower or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in
insolvency, bankruptcy or reorganization or otherwise.

3.4

Subrogation; Subordination.  Each Guarantor hereby agrees that until the payment
and satisfaction in full in cash of all Guaranteed Obligations it shall waive
any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 3,
whether by subrogation or otherwise, against the Borrower or any Guarantor of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

3.5

Remedies.  The Guarantors jointly and severally agree that, as between the
Guarantors and the Lender, the obligations of the Borrower under this Notes may
be declared to be forthwith due and payable as provided in Section 6.2 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Section 6.2) for purposes of Section 3,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 3.





6




--------------------------------------------------------------------------------

 




3.6

Instrument for the Payment of Money.  Each Guarantor hereby acknowledges that
the guarantee set forth in this Section 3 constitutes an instrument for the
payment of money, and consents and agrees that the Lender, at its sole option,
in the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.

3.7

Continuing Guaranty.  The guarantee in this Section 3 is a continuing guarantee
of payment, and shall apply to all Guaranteed Obligations whenever arising.

3.8

General Limitation on Guarantee Obligations.  In any action or proceeding
involving any state corporate limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other Law affecting the rights of creditors (other than the
holders of the Secured Debentures pursuant to the Subordination Agreement)
generally, if the obligations of any Guarantor under Section 3 would otherwise
be held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3, then, notwithstanding any other provision to the
contrary, the amount of such liability shall, without any further action by such
Guarantor, any Loan Party or any other person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

3.9

Information.  Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Guaranty, and agrees that the Lender shall not
have any duty to advise any Guarantor of information known to it regarding those
circumstances or risks.

4.

REPRESENTATIONS AND WARRANTIES

The Loan Parties hereby represent and warrant to the Lender as of the date
hereof as set forth below.

4.1

Organization; Existence; Good Standing; Compliance with Laws.  Each Loan Party
is (a) a corporation duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation or formation, (b) duly
qualified in each material jurisdiction and (c) in compliance with laws
applicable to such Loan Party.

4.2

Authorization; Enforceability.  Each Loan Party has the corporate or limited
liability company power and authority and has taken all necessary action to
execute, deliver and perform this Note and to consummate the transactions
contemplated hereby.  This Note has been duly executed and delivered each Loan
Party and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms.

4.3

No Conflicts.  The execution and delivery by each Loan Party of this Note, and
the performance by it of its obligations hereunder, do not and will not violate,
breach, conflict with or require any consent pursuant to (a) any existing law or
regulation or any writ or decree of any court or Governmental Authority; (b) any
Loan Party’s constituent documents; or (c) any agreement or undertaking to which
any Loan Party or its assets are bound.

4.4

No Default.  No Event of Default exists hereunder or would result from the
making of the Loan or the application of the proceeds thereof.





7




--------------------------------------------------------------------------------

 




4.5

Title to Assets; No Liens.  Each Loan Party has good and, in the case of real
property, marketable, title to, or a valid leasehold interest in or license of,
all of its properties and assets, real and personal, tangible and intangible, of
any nature whatsoever, free and clear of all Liens (other than the Liens
permitted by this Note), charges and claims.

4.6

No Indebtedness.  Other than the Indebtedness evidenced by this Note, the
Secured Debentures and the Fast Pay Financing, no Loan Party is obligated under
or has any Indebtedness.

4.7

Public Filings.  (a) Since January 1, 2017, the Borrower has filed or furnished
with the SEC all material forms, schedules, prospectuses, registration
statements, reports and other documents required to be filed or furnished by it
with the SEC (the “SEC Documents”). As of their respective dates, or, if amended
or superseded, as of the date of such amendment or superseding filing or
document so furnished, (i) the SEC Documents complied in all material respects
with the requirements of the Securities Act, the Exchange Act or the
Sarbanes-Oxley Act, as the case may be, and the applicable rules and regulations
promulgated thereunder and (ii) none of the SEC Documents contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading in any material
respect. No executive officer of the Borrower has failed to make the
certifications required by him or her under Section 302 or 906 of the
Sarbanes-Oxley Act, with respect to any SEC Document, except as disclosed in
certifications filed with the SEC Documents. As of the date hereof, there are no
outstanding or unresolved comments in any comment letters of the staff of the
SEC received by the Borrower relating to the SEC Documents.

(b) The consolidated financial statements (including all related notes and
schedules) of the Borrower included in the SEC Documents (i) complied as to
form, as of their respective dates of filing with the SEC, in all material
respects with the published rules and regulations of the SEC with respect
thereto, (ii) fairly present in all material respects the consolidated financial
position of the Borrower and its consolidated Subsidiaries as at the respective
dates thereof and their consolidated results of operations and consolidated cash
flows for the respective periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments, to the absence of notes and to
any other adjustments described therein, including in any notes thereto), (iii)
have been prepared in all material respects in accordance with the books and
records of the Borrower and its consolidated Subsidiaries, and (iv) have been
prepared in accordance with GAAP applied on a consistent basis during the
periods indicated (except as may be indicated therein or in the notes thereto
and subject, in the case of unaudited statements, to normal year-end audit
adjustments and to the absence of notes).

(c) Neither the Borrower nor any Loan Party has any commitment to become a party
to material “off-balance sheet arrangements” (as defined in Item 303(a) of
Regulation S-K of the SEC).

(d)  Except as set forth in the SEC Documents or as a result of this Note, no
Loan Party has any liabilities other than liabilities incurred in the ordinary
course of business subsequent to December 31, 2017, which, individually or in
the aggregate, would be material to the financial condition or operating results
of the Loan Parties taken as a whole.

4.8

No Litigation.  There is no claim, action, suit, proceeding or investigation
pending or, to the knowledge of any Loan Party, threatened against or affecting
any Loan Party (a) with respect to this Note or (b) that has had, or would
reasonably be expected to have, a Material Adverse Effect or effect any Loan
Party’s ability to perform its obligations under this Note.





8




--------------------------------------------------------------------------------

 




4.9

Purchase Agreement.  The representations and warranties of the Seller set forth
in the Purchase Agreement are true, correct and complete in all respects.

5.

COVENANTS

5.1

Punctual Payments.  The Borrower and the Guarantors shall punctually pay all
principal, interest, fees or other liabilities due under this Note at the times
and place and in the manner specified herein.

5.2

Access to Records; Reporting.  

(a) As requested by the Lender, each Loan Party shall allow the Lender or its
designees reasonable access during normal business hours and after notice to
such Loan Party, or without notice to such Loan Party if an Event of Default
exists or has occurred and is continuing, for the purposes of inspecting,
verifying and auditing all of the books and records of such Loan Party and
promptly furnish to the Lender such copies of such books and records or extracts
therefrom as the Lender may reasonably request, and allow the Lender during
normal business hours, to use the personnel, equipment, supplies and premises of
such Loan Party as may be reasonably necessary for the foregoing; provided, the
Lender shall use reasonable efforts not to disrupt the business operations of
any Loan Party.

(b)   The Borrower will furnish the following to the Lender:

(i)

within 90 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Loan Parties, if any, as at the end of such fiscal year,
and consolidated statements of income and cash flows of the Loan Parties for
such year, prepared in accordance with U.S. generally accepted accounting
principles consistently applied, audited by independent public accountants of
recognized national standing selected by the Borrower;

(ii)

within 45 days after the end of each quarterly accounting period in each fiscal
year of the Borrower, an unaudited consolidated balance sheet of the Loan
Parties as of the end of each such quarterly period, and unaudited consolidated
statements of income and cash flows of the Loan Parties for such period,
prepared in accordance with U.S. generally accepted accounting principles
consistently applied, subject to changes resulting from normal year-end audit
adjustments;

(iii)

within 15 days following the end of any calendar month, a consolidated balance
sheet of the Loan Parties as at the end of such calendar month, and consolidated
statements of income and cash flows of the Loan Parties, for such calendar
month, prepared in accordance with U.S. generally accepted accounting principles
consistently applied;

(iv)

within 30 days following the beginning of each fiscal year, the annual budget of
the Loan Parties for such fiscal year; and

(v)

all other information provided by the Loan Parties pursuant to the documents
under the Fast Pay Financing and Secured Debentures at the same time as such
information is provided to the parties thereto.

Notwithstanding the foregoing, in the event any Loan Party is subject to the
reporting requirements under the Exchange Act, the time frames in which to
provide the financial information contained in Sections 5.2(b)(i) and (ii) will
automatically be extended to the earlier of 5 days after: (i) such filings are
due, taking into account any permissive extension or (ii) the day such filings
are actually made with the SEC.  





9




--------------------------------------------------------------------------------

 




Additionally, Borrower will be deemed to have provided Lender with the
information contained in Sections 5.2(b)(i) and (ii) upon the filing of any SEC
Document which contains such information.  

5.3

Limitation on Transactions with Affiliates.  No Loan Party shall directly or
indirectly enter into any transaction for the purchase, lease, sale or exchange
of property, the rendering of any service, or the payment of any management,
advisory or similar fees, with any Affiliate, except in the ordinary course of
business and upon fair and reasonable terms no less favorable to such Loan Party
than such Loan Party would obtain in a comparable arm’s length transaction with
an unaffiliated Person.

5.4

Limitation on Transfer of Assets.  Without the prior written consent of the
Lender, no Loan Party shall engage in any Asset Sale other than in the ordinary
course of business.

5.5

Limitation on Restricted Payments.  No Loan Party shall directly or indirectly
declare or make any Restricted Payment, other than Restricted Payments from any
Guarantor to the Borrower.

5.6

Limitation on Liens and Indebtedness.  No Loan Party shall directly or
indirectly incur or suffer to exist any Liens or any Indebtedness other than the
Liens and Indebtedness incurred in connection with this Note, the Secured
Debentures and the Fast Pay Financing.  No Loan Party shall amend, modify,
supplement or restate any document relating to the Secured Debentures or the
Fast Pay Financing or refinance, repay or prepay all or any part of the
principal or interest on the Secured Debentures or the Fast Pay Financing, in
each case, without the prior written consent of the Lender.  

5.7

Limitation on Investments.  No Loan Party shall enter into any Investment.

5.8

Use of Proceeds.  The Borrower shall use the proceeds of the Loan solely to fund
working capital.

5.9

Further Assurances; Subsidiaries; Additional Guarantors.  Promptly following the
creation or acquisition of a Subsidiary of any Loan Party (each, an “Additional
Guarantor”), the Borrower shall cause such Additional Guarantor to deliver to
the Lender a fully executed copy of a Guarantee Assumption Agreement in the form
of Exhibit B hereto duly executed by such Additional Guarantor.  No Loan Party
shall acquire or create any new direct or indirect Subsidiary unless the
requirements of this section have been met with respect to such Subsidiary.

6.

DEFAULT

6.1

Events of Default.  Each of the following shall constitute an event of default
(each, an “Event of Default”): (a) any Loan Party shall fail to pay any
principal of or any interest on this Note or any other amount payable hereunder
when due; (b) any Loan Party shall dissolve, terminate, or otherwise cease to
exist for any reason whatsoever; (c) any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors, or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for such Loan Party for all or any material
part of the property of the Borrower; (d) any default by any Loan Party under
any other agreement, bond, debenture, note or other evidence of indebtedness for
money borrowed, under any guaranty or under any mortgage, or indenture pursuant
to which there shall be issued or by which there shall be secured or evidenced
any indebtedness for money borrowed by such Loan Party, whether such
indebtedness now exists or shall hereafter be created, in an aggregate principal
amount in excess of $100,000; (e) any default in the due performance or
observance by any Loan Party of any term, covenant or agreement contained in
this Note; or (f) any representation, warranty, certification or statement of
fact made or deemed made by any Loan





10




--------------------------------------------------------------------------------

 




Party in this Note, or in any document required to be delivered in connection
herewith shall be incorrect in any material respect (or, in the case of any
representation and warranty that is qualified as to “materiality,” or a
“Material Adverse Effect” shall be incorrect in any respect) when made or deemed
made.  

6.2

Acceleration.  Upon the occurrence of any Event of Default described in Section
6.1, the unpaid principal balance of this Note and all other amounts owing under
this Note shall immediately become due and payable without any action on the
part of the Lender.   

7.

MISCELLANEOUS

7.1

Waiver.  Each Loan Party hereby waives presentment, demand, diligence, protest,
and notice of nonpayment, dishonor and protest.

7.2

Assignment.  This Note may be assigned or transferred by the Lender, in whole or
in part, to any person at any time.  No Loan Party may assign or transfer any of
its obligations under this Note without the prior written consent of the Lender.

7.3

Notices.  All notices, requests, demands, claims, and other communications
hereunder shall be in writing.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if and when (a) delivered
personally, (b) mailed by first class registered or certified mail, return
receipt requested, postage prepaid, on the date certified by the U.S. Postal
Service to have been received by the addressee, (c) sent by electronic mail;
provided, that sender personally calls the recipient and confirms receipt of
such electronic mail, or (d) sent by a nationally recognized overnight express
courier service, on the date certified by such courier service to have been
received by the recipient, to the Borrower and Lender as set forth in the
Purchase Agreement.    Any party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the others notice in the manner herein set forth.

7.4

Headings.  The article and section headings contained in this Note are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Note.

7.5

Governing Law.  This Note and the performance of the obligations of the Borrower
hereunder will be governed by and construed in accordance with the laws of the
State of New York.

7.6

Amendments and Waivers.  No amendment, modification, waiver, replacement,
termination, or cancellation of any provision of this Note will be valid, unless
the same shall be in writing and signed by each Loan Party and the Lender.  No
waiver by the Lender of any default hereunder shall be deemed to extend to any
prior or subsequent default hereunder or affect in any way any rights arising
out of any prior or subsequent such occurrence.  No failure or delay on the part
of the Lender in exercising any right, power or privilege hereunder shall
operate as a waiver of any privilege or right hereunder or preclude any other or
further exercise of any other right, power or privilege.

7.7

Severability.  The provisions of this Note shall be deemed severable and the
invalidity or unenforceability of any provision will not affect the validity or
enforceability of the other provisions hereof.

7.8

Indemnification.  The Loan Parties will reimburse and indemnify the Lender, its
Affiliates and their respective partners, members, shareholders, officers,
directors, employees, agents and advisors (collectively, the “Indemnified
Parties”) from and against, any and all liabilities, obligations,





11




--------------------------------------------------------------------------------

 




losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements of any kind or nature whatsoever which may be imposed on,
incurred by, or asserted against any Indemnified Party to the extent arising in
connection with this Note or the Loan or any action taken or omitted to be taken
by any Indemnified Party in connection with any of the foregoing, except those
that are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Party.

7.9

Set-off.  If any amount owing to the Lender under this Note is not paid when
due, the Lender is hereby authorized by the Loan Parties, at any time and from
time to time thereafter, without notice, to set-off against, and to appropriate
and apply to the payment of, the liabilities of the Loan Parties under this Note
any and all liabilities owing by the Lender or any of its Affiliates to the Loan
Parties (whether matured or unmatured), including, for the avoidance of doubt,
any liabilities of the Borrower to the Lender under the Purchase Agreement.

7.10

Entire Agreement.  This Note constitutes the entire agreement and understanding
of the Lender and the Loan Parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the Lender and the Loan Parties, written or oral, to the extent they relate in
any way with respect thereto.

7.11

Subordinated Obligation. The rights of the Lender under this Note are subject to
and subordinate to the rights of the holders of the Secured Debentures pursuant
to the Subordination Agreement.

[SIGNATURE PAGE FOLLOWS]





12




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Loan Parties have executed and delivered this Note as of
the date first above written.

 

SOCIAL REALITY, INC.

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GUARANTORS:

 

STEEL MEDIA, INC.

 

By:

 

 

 

Name:

 

 

Title:

 

BIGTOKEN, INC.

 

By:

 

 

 

Name:

 

 

Title:














--------------------------------------------------------------------------------

 




EXHIBIT A




FORM OF
ASSET PURCHASE AGREEMENT














--------------------------------------------------------------------------------

 




EXHIBIT B




FORM OF
GUARANTEE ASSUMPTION AGREEMENT




GUARANTEE ASSUMPTION AGREEMENT, dated as of [●] (this “Guarantee Assumption
Agreement”), by [NAME OF ADDITIONAL GUARANTOR], a [●] duly formed and validly
existing under the laws of the State of [●] (the “Additional Guarantor”), in
favor of Halyard MD, LLC, as the Lender party to the Note referred to below.

Social Reality, Inc. (the “Borrower”) and Halyard MD, LLC (the “Lender”) are
parties to that certain Unsecured Promissory Note, dated as of July 27, 2018
(the “Note”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Note or the Purchase
Agreement.

Pursuant to the terms of the Note, the Additional Guarantor hereby agrees to
become a “Guarantor” and “Loan Party” for all purposes of the Note and hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Guarantors and Loan Parties
contained in the Note.  Without limiting the foregoing, the Additional Guarantor
hereby, jointly and severally with the other Guarantors, guarantees to the
Lender and its successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations (as defined in Section 3(a) of the Note) in the same manner and to
the same extent as is provided in Section 3 of the Note.  In addition, the
Additional Guarantor hereby makes the representations and warranties set forth
in Section 4 of the Note.   

The address of the Additional Guarantor for purposes of all notices, other
communications and service of process under the Note is the address set forth on
the signature page hereto or such other address as the Additional Guarantor may
from time to time notify the Lender in writing from time to time.  

THIS GUARANTEE ASSUMPTION AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

This Guarantee Assumption Agreement may be executed in multiple counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract. 

[Remainder of page intentionally left blank.]

















--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantee
Assumption Agreement to be duly executed and delivered as of the day and year
first above written.




[NAME OF ADDITIONAL GUARANTOR]

By:_______________________

Name:

Title:




Address for Notices:

[●]

[Address]

[City, State Zip]

[Fax]

[Telephone]

[Email]











[Signature Page to Guarantee Assumption Agreement]


